Exhibit TRANSCANADA CORPORATION RECONCILIATION TO UNITED STATES GAAP March 31, TRANSCANADA CORPORATION RECONCILIATION TO UNITED STATES GAAP The unaudited consolidated financial statements of TransCanada Corporation (TransCanada or the Company) for the three months ended March 31, 2009 have been prepared in accordance with Canadian generally accepted accounting principles (GAAP), which in some respects, differ from United States (U.S.) GAAP. The effects of significant differences between Canadian and U.S. GAAP on the Company’s consolidated financial statements for the three months ended March 31, 2009 are described below and should be read in conjunction with TransCanada’s 2008 audited consolidated financial statements and U.S. GAAP reconciliation for the year ended December 31, 2008 and unaudited consolidated financial statements for the three months ended March 31, 2009 prepared in accordance with Canadian GAAP. Reconciliation of Net Income and Comprehensive Income (unaudited) Three months ended March 31 (millions of dollars, except per share amounts) 2009 2008 Net Income in Accordance with Canadian GAAP 334 449 U.S. GAAP adjustments: Net income attributable to non-controlling interests 35 71 Unrealized loss on natural gas inventory held in storage, net of tax(1) 16 (23 ) Tax recovery due to a change in tax legislation substantively enacted in Canada(2) (1 ) - Net Income in Accordance with U.S. GAAP 384 497 Less: net income attributable to non-controlling interests (35 ) (71 ) Ne Net Income Attributable to Common Shareholders in Accordance with U.S. GAAP 349 426 Other Comprehensive Income (Loss) in Accordance with Canadian GAAP (7 ) (3 ) U.S. GAAP adjustments: Change in funded status of postretirement plan liability, net of tax(3) 1 1 Change in equity investment funded status of postretirement plan liability,net of tax(3) 1 2 Comprehensive Income in Accordance with U.S. GAAP 344 426 Net Earnings Per Share in Accordance with U.S. GAAP,Basic and Diluted $ 0.56 $ 0.79 Page 2 Condensed Balance Sheet in Accordance with U.S. GAAP (unaudited) (millions of dollars) March 31, 2009 December 31, 2008 Current assets(1) 3,821 3,399 Long-term investments(3)(4)(5) 6,100 5,221 Plant, property and equipment 23,347 22,901 Goodwill 4,376 4,258 Regulatory Assets(6) 1,750 376 Other assets(7) 1,846 3,042 41,240 39,197 Current liabilities(2) 2,626 4,264 Deferred amounts(3)(5) 1,839 1,789 Deferred income taxes(1)(3)(4)(6) 2,654 2,602 Long-term debt and junior subordinated notes(7) 20,026 16,664 27,145 25,319 Shareholders’ equity: Common shares 9,342 9,265 Non-controlling interests 1,225 1,194 Contributed surplus 279 279 Retained earnings(1)(2)(4) 3,923 3,809 Accumulated other comprehensive income(3)(8) (674 ) (669 ) 14,095 13,878 41,240 39,197 (1) In accordance with Canadian GAAP, natural gas inventory held in storage is recorded at its fair value. Under U.S. GAAP, inventory is recorded at lower of cost or market. (2) In accordance with Canadian GAAP, the Company recorded current income tax benefits resulting from substantively enacted Canadian federal income tax legislation. Under U.S. GAAP, the legislation must be fully enacted for income tax adjustments to be recorded. (3) Represents the amortization of net loss and prior service cost amounts recorded in accumulated other comprehensive income under Statement of Financial Accounting Standards No.158 “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans” for the Company’s defined benefit pension and other postretirement plans. (4) Under Canadian GAAP, pre-development costs incurred during the commissioning phase of a new project are deferred until commercial production levels are achieved. After such time, those costs are amortized over the estimated life of the project. Under U.S. GAAP, such costs are expensed as incurred. Certain development costs incurred by Bruce Power L.P. (Bruce), an equity investment, were expensed under U.S.
